Citation Nr: 1236585	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-27 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.  

2.  Entitlement to an initial rating in excess of 10 percent for service-connected cervical spine strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The Veteran served on active duty from September 1990 to March 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Board also observes that the RO, as part of the May 2007 rating decision, also granted service connection for thoracolumbar spine strain, and assigned a 20 percent rating, effective April 1, 2007.  In addition, a July 2007 RO rating decision denied service connection claims for left and right knee disorders.  These matters were all appealed by the Veteran.  The RO later, in November 2009, granted the service connection claims concerning the Veteran's knee claims.  Thus, these matters are no longer before the Board for appellant consideration.  Later, in January 2010, the Veteran withdrew his lumbar spine increased rating claim.  Specifically, he informed VA that he wished to "[t]erminate" his appeal for a "back injury."

A February 2010 Supplemental SOC (SSOC) addressed two issues; the cervical spine increased rating issue, as well as the service connection issue concerning the Veteran's right wrist.  In May 2010, the Veteran's local representative, as part of a Statement of Accredited Representative in Appealed Case, provided additional argument on the cervical spine increased rating issue, as well as the service connection claim for the Veteran's right wrist.  A January 2011 VA Form 8, Certification for Appeal, notes that two issues had been certified to the Board on appeal:  entitlement to service connection for a right wrist disorder, and entitlement to an increased rating for the service-connected cervical spine.  Finally, a July 2012 Appellant's Brief, presented by the Veteran's "National" representative in Washington, DC, shows that the issue of an initial evaluation in excess of 20 percent for the Veteran's service-connected lumbar spine disability was addressed, as well as the initial evaluation claim for the service-connected cervical spine strain and the right wrist service connection claim.  Based on the above, the Board is of the opinion that only the two issues listed on the title page of the decision are now properly before the Board for appellate review.  It appears the Veteran's "National" representative was not aware that the Veteran withdrew his lumbar spine increased rating claim.  The Veteran is of course welcome to seek an increased rating for this disorder at any time in the future.  

The Veteran is also shown to have requested a local hearing at the RO as part of his September 2008 substantive appeal.  This hearing request was later cancelled.  See letter from representative, dated in January 2009.  

The issue of entitlement to service connection for a right wrist disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

During the appeal period the Veteran's service-connected cervical spine disability is shown to have been productive of a disability picture which more nearly approximates that of guarding severe enough to result in an abnormal spinal contour; at no time during the appeal period has the symptoms of the Veteran's service-connected cervical spine strain been shown to have resulted in either forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no higher, for cervical spine strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

With regard to the claim seeking an increased initial disability rating now on appeal in this case, because service connection, an initial rating, and effective date have been assigned for the service-connected cervical spine disability now addressed on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In cases where the Veteran files a NOD with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued the July 2008 SOC.  Therefore, all notice requirements with regard to the appeal of the denial of benefit sought have been met.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the veteran in obtaining service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  The claimant was provided the opportunity to present pertinent evidence, and a post service VA examination has been conducted.  In sum, there is no evidence of any VA error in assisting the Veteran that reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.

Pertaining to the cervical spine matter now before the Board, as noted, VA has conducted an examination.  The examination report, dated in April 2009, is adequate as it was based on a thorough examination of the Veteran, his service-connected cervical spine disability, his medical history and complaints, his occupational history, and findings on examination.  The report adequately addressed the relevant rating criteria for the cervical spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In reviewing the April 2009 examination report, the Board finds that it adequately addressed the criteria necessary to adjudicate the claim, and the Veteran has not stated otherwise.  Nor has the Veteran stated that the disability has worsened since the latest examination so that the examination is in any way stale.  In fact, the Veteran is not shown to have even been treated since April 2009 for his cervical spine.  Thus, the Board finds that a remand is not necessary in order to afford the Veteran any additional examinations.

In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.




Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where, as here, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  See also Turk v. Peake, 21 Vet. App. 565 (2008) (holding that when a veteran appeals the initial disability rating assigned following an award of service connection, the claim is classified as an original claim, rather than as one for an increased rating). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The RO granted service connection for cervical spine strain in May 2007.  A 10 percent disability rating was assigned, effective from April 1, 2007.  The RO utilized Diagnostic Code 5237.  See 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), the service-connected cervical spine condition is currently rated with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.

For the service-connected cervical spine disability, a 10 percent is warranted when forward flexion of the cervical spine is greater 30 degrees but not greater than 40 degrees; or when the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or where muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or for a vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 170 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted when forward flexion of the thoracolumbar spine is 15 degrees or less; or with favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  

Normal range of motion of the cervical spine is forward flexion from zero to 45 degrees, extension from zero to 45 degrees, left and right lateral flexion from zero to 45 degrees, and left and right lateral rotation from zero to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2).  See also Plate V.  The normal combined range of motion of the cervical spine is 340 degrees.  

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In addition, consideration has not been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) because the Veteran's service-connected cervical spine disability, in the course of a December 2006 pre-discharge report of general medical examination Physical Evaluation Board (PEB) examination and an April 2009 VA fee-basis examination, discussed below, did not report the presence of cervical spine IVDS.  As such, there is clearly no evidence that the Veteran experiences any incapacitating episodes resulting from IVDS of at least two weeks during the past year.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  In fact, the Veteran in April 2009 denied having any incapacitating episodes in the past 12 months.  


Factual Background

The Veteran, in December 2006, submitted a claim seeking service connection for neck pain.  See VA Form 21-526.  

Review of a December 2006 PEB examination report shows that while back-related diagnoses were supplied, these involved the lumbar, and not the cervical spine segments.  

The report of a December 2006 pre-discharge report of general medical examination shows that, in pertinent part, the Veteran claimed to have a neck disorder.  The Veteran claimed to have cervical spine strain since August 2004, and that it caused neck stiffness.  He reported the pain was located in the neck, occurring intermittently two to three times a month, lasting for two to three hours.  The Veteran also reported that the pain at times went down between his scaphoid causing aching, cramping, and sharp pain.  The level of pain increased when the Veteran engaged in physical activity.  He reported no functional limitation was brought about by his neck disorder.  

Examination of the cervical spine showed that there was neither radiation of pain on movement, muscle spasm, nor tenderness.  Ankylosis was not present.  Range of motion findings showed:  flexion, extension and right lateral flexion all to 45 degrees (normal was noted to be to 45 degrees on all three movements).  Left lateral flexion was to 40 degrees (normal was noted to be to 45 degrees).  Right and left rotation were both to 80 degrees (normal was noted to be to 80 degrees).  Pain occurred on flexion testing at 45 degrees.  The neck also was noted to show symptoms of increasing pain, fatigue, weakness, and lack of endurance; there was no incoordination on repetitive motion.  Pain was reported to have a major functional impact.  The examiner commented that curvatures of the spine could not be evaluated.  Cervical spine X-ray examination was shown to include normal findings.  In pertinent part, the supplied diagnoses included cervical spine strain.  Objective factors were noted to include painful limitation of motion, and pain, weakness, fatigue, and lack of endurance after repetitive use.  

The report of an April 2009 VA fee-basis examination notes that the Veteran's cervical spine was examined.  According to the Veteran, his cervical spine problems had existed since 2005.  He reported that he injured his neck during physical training, which was followed by symptoms of numbness.  In addition, he reported pain in the neck on a constant basis.  He added his neck pain traveled throughout the neck.  He characterized the pain as crushing, aching, and sharp, with a severity at 8/10 at the highest level.  The pain was exacerbated by physical activity and relieved by rest or by taking analgesics.  The Veteran denied any incapacitation during the past 12 months.  Functional impairment was noted to include difficulty with prolonged standing, walking, or lifting heavy items.

Examination of the Veteran, concerning his cervical spine, showed no evidence of radiation of pain, spasms, or tenderness.  The cervical spine was not in any fixed position or ankylosed.  Cervical range of motion was normal without evidence of pain.  After repetitive use, however, there was evidence of pain, fatigue, weakness, and lack of endurance without evidence of incoordination.  The major functional impact was noted to be attributable to pain.  There were no additional limitations in degrees.  The examiner cited as normal range of motion the following:  Flexion:  0-45 degrees; Left lateral:  0-45 degrees; Extension:  0-45 degrees; Right rotation:  0-80 degrees; Right lateral:  0-45 degrees; and Left rotation:  0-80 degrees.  

Further inspection of the spine revealed normal position of the head.  The spine was symmetrical in appearance and spinal motion.  Curvatures of the spine were within normal limits.  There was no IVDS with nerve root involvement noted on examination.  X-ray findings relating to examination of the cervical spine showed loss of normal lordotic curve.  

Neurological examination of the upper extremities showed the presence of normal motor and sensory functions.  Deep tendon reflexes at the biceps and triceps were 2+ and equal throughout.  The examiner commented that there was no IVDS, scar, or nerve root involvement noted.  

The report of an April 2009 VA fee-basis X-ray examination shows cervical spine findings of loss of normal lordotic curve in the neutral lateral position.  

Analysis

Considering the appropriate evidence of record in light of the applicable rating criteria, the Board finds that an initial increased rating of 20 percent, but no higher, for the service-connected cervical spine strain is warranted in this case.  In this regard, in order to receive a rating higher than 10 percent for the Veteran's service-connected cervical spine disability the evidence must show that forward flexion of the cervical spine is greater than 15 degrees but less than 30 degrees, a combined cervical spine range of motion not greater than 170 degrees, or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The pertinent evidence clearly does not show the presence of forward flexion of the cervical spine being greater than 15 degrees but not greater than 30 degrees.  As noted above, on range of motion testing accomplished by a VA fee-basis examiner in April 2009 flexion was reported to be to 45 degrees.  Also, the combined range of motion findings documented in the course of the April 2009 examination far exceeded 170 degrees.  Further, the evidence clearly demonstrates that cervical spine ankylosis is not present; i.e., there is cervical spine motion, not fixation. 

Further, the Board notes that the Veteran, in the course of the April 2009 VA fee-basis examination, complained of numbness and pain throughout his neck.  On examination, however, no radiation of pain nor spasm was discerned.  Also, no IVDS was present, nor was any nerve root involvement.  Sensory examination was also normal for motor and sensory function.  These findings show a lack of upper extremity neurological function loss.  

Clinical signs and manifestations of the Veteran's service-connected cervical spine strain is however, shown to more nearly approximate that of guarding severe enough to result in an abnormal spinal contour.  As noted, in the course of the April 2009 VA fee-basis examination X-ray examination of the Veteran's cervical spine demonstrated the presence of the loss of normal lordotic curve in the neutral lateral position, which is demonstrable for a straightening/flattening or loss of the normal lordotic contour.  Thus, entitlement to a higher rating of 20 percent is found to be warranted.  

The Board also observes that the evidence of record, to include the VA fee-basis examination report dated in April 2009, while showing that cervical range of motion was normal without evidence of pain, after repetitive use, however, there was evidence of pain, fatigue, weakness, and lack of endurance without evidence of incoordination.  There were no additional limitations in degrees.

The Board additionally notes that associated neurological abnormalities, dependent on the facts of the case, are for evaluation separately.  In this regard, as noted above, while in the course of the April 2009 VA fee-basis examination the Veteran complained of numbness, upon examination, sensory testing, as reported above, was essentially absent for objectively-identified symptoms.  Thus, a separate evaluation for a neurological disorder is not here warranted.  See Note (6), General Rating Formula. 

The Veteran's statements describing his symptoms are considered to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  In this case, the competent medical evidence discussed above is of greater probative value because the rating criteria contemplate orthopedic and neurologic testing, such as range of motion testing or sensory examination, to be accomplished by physical examination or other medical procedures.

Here, while an initial rating of 20 percent has been assigned for the service-connected cervical spine strain, a higher rating than that is not for assignment.  To this, the medical evidence of record does not demonstrate that either forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine has been manifested at any time in the course of this appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

For the reasons noted above, the Board concludes that the preponderance of the evidence favors the grant of a 20 percent initial rating for the service-connected cervical spine strain.  Given the consistent symptoms reported and shown by the record since service, the Board finds that the 20 percent evaluation is warranted for the entire period involved in this appeal.  At no discrete point did the evidence support a rating higher than 20 percent.  




Extraschedular Consideration

The Board also notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2011).

The Board finds that the record does not reflect that at any time during the appeal period has the Veteran's service-connected cervical spine disability been so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the evidence of record clearly does not show frequent periods of hospitalization.  In fact, the Veteran does not even appear to be in receipt of what could be described as regular treatment for his cervical spine.  Additionally, the Board finds that the rating criteria to evaluate his service-connected cervical spine disorder reasonably describe the claimant's disability level and symptomatology.  The applicable criteria, discussed above, pertaining to the cervical spine reasonably describes and contemplates the Veteran's level of disability, i.e., abnormal spinal contour.  While he has argued that a higher rating should be assigned, the evidence, in the case of the cervical spine, here simply does not support such an award.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell; Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record indicates that the Veteran has not contended that his cervical spine disability prohibits him from working, and there is no mention in the medical evidence that his service-connected cervical spine disability has resulted in unemployment. Therefore, consideration of a TDIU is not warranted. 


ORDER

An initial disability rating of 20 percent for service-connected cervical spine strain from April 1, 2007, is granted.


REMAND

Unfortunately, concerning the issue of entitlement to service connection for a right wrist disorder, remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Review of the Veteran's service treatment records includes an October 1989 Report of Medical Examination which shows that clinical evaluation of the Veteran's right wrist was normal.  A  February 1993 health record shows complaints of recurring right wrist pain, with a history of injury four months earlier.  No fracture was shown on X-ray examination, and no deformity was shown on examination.  A March 1993 physical therapy note shows that the Veteran reported injuring his right wrist in November 1992.  He complained of difficulty opening jars.  He was wearing a wrist brace.  The supplied diagnosis was resolving right wrist; the Veteran returned to full duty.  A March 1993 health record included a diagnosis of rule out right wrist fracture.  A March 1993 consultation sheet shows that the Veteran was provided a wrist brace, and right wrist tendonitis was diagnosed.  A May 1993 Report of Medical History, completed by the Veteran, shows that he complained of wrist pain.  A December 1997 Report of Medical Examination shows no findings relating to the Veteran's right wrist.  A July 1999 Report of Medical History shows that the Veteran denied having had problems with his right wrist.  A July 1999 Report of Medical Assessment, however, notes that the Veteran reported injuring his right wrist on active service but not being treated at that time.  A Report of Medical Examination, dated in July 1999, for which the purpose was noted to be final physical, makes no mention of any right wrist-related complaints.  An undated Report of Medical Examination, for which the purpose was also noted to be "Final physical," makes no mention of any right wrist-related complaints or findings.  An October 2006 Report of Medical Examination (Medical Board) showed right wrist findings, reported as pain/sprain.  An October 2006 Report of Medical History, completed by the Veteran, shows that he complained of wrist pain.  A December 2006 Physical Board Proceeding report is absent for any right wrist-related findings.  

A December 2006 pre-discharge report of general medical examination shows that, in pertinent part, the Veteran's right wrist was examined.  Bilateral wrist strain was diagnosed.  The Veteran reported hurting his right wrist during a martial art wristlock.  Examination of the right wrist was essentially normal.  The diagnoses included bilateral wrist strain, currently resolved with no current residuals.  Subjective factors were noted to be history of pain and stiffness in the wrist.  No objective findings were observed on examination.  

The Veteran was afforded a VA fee-basis orthopedic examination in April 2009; however, his right wrist was not examined in the course of this examination.  

The Board also notes that, while acknowledging that the Veteran's right wrist strain was reported to be resolved without residuals in the course of the above-mentioned December 2006 examination, in the Veteran's electronic claims file are records constituting potentially favorable lay evidence associated with the Veteran's right wrist claim.  The Veteran, as part of his September 2008 substantive appeal, complained that his ability to grip had been negatively affected by sharp wrist pain that occurred daily.  As part of a July 2012 Appellant's Brief, it was noted that the Veteran had no pre-service right wrist problems, and that he was treated for such problems while on active duty.  Similar arguments are presented as part of a May 2010 Statement of Accredited Representative in Appealed Case; namely, that the Veteran had a right wrist disorder which was a direct result of his active military service.  

In finding this evidence/argument to essentially constitute competent evidence of persistent or recurrent symptoms of a right wrist disorder, and being indicative of continuity of symptomatology, the Board is of the opinion that an examination is also necessary to provide a nexus opinion concerning the claimed right wrist disorder.  VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

The Board therefore finds that a remand is warranted in this case to determine whether the Veteran currently has a right wrist disorder, and, if so, to obtain a medical opinion regarding the etiology of any diagnosed right wrist disorder, to include the rationale for all opinions provided.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2011).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must arrange for the Veteran to be afforded a VA orthopedic examination to determine the current nature and etiology of any right wrist disorder found to be present.  The claims folder must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies, to include X-rays, must be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current right wrist disorder, if found to be present, is at least as likely as not caused by or had its onset during service.  The Veteran's medical history, and any other pertinent clinical findings of record, must be taken into account and discussed.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions is necessary - to include providing citations to pertinent factual findings and in-service medical history --  and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.655 (2011).

In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any of the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO/AMC should take appropriate corrective action. 

4.  Thereafter, the RO/AMC, following its conducting any additional development of the evidence seen as appropriate, should readjudicate the service connection issue.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


